It may well be that the plaintiff has a cause of action under our judgment in Jones Hook & Ladder Co. No. 1 v. City of New York (118 App. Div. 896). But this judgment cannot stand because there is not sufficient proof of the alleged contract to pay for the forage. This case presents the further question whether the plaintiff had legal standing because it failed to prove a compliance with the requirement of the last sentence of section 722 of the Greater New York charter.* Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. Woodward, Jenks, Hooker, Gaynor and Miller, JJ., concurred.

 See Laws of 1901, chap. 466, § 722, as amd. by Laws of 1902, chap. 583, and by Laws of 1904, chap. 700.— [Rep.